DETAILED ACTION
This office action is in response to the communication received on 02/16/2021 concerning application no. 14/725,504 filed on 05/29/2015.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 12 – 14, filed 02/16/2021, with respect to the 35 USC 103 rejection(s) of claim(s) 1 – 3, 5, 12 – 22 and 25 under Huennekens as evidenced by Ohishi in view of Davies have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huennekens in view of Maurer et al. (US 2012/0008735) in view of Davies.
Applicant’s arguments, see page 13, filed 02/16/2021, with respect to drawing objection have been fully considered and are persuasive.  The drawing objection has been withdrawn. 
Applicant also argues that the claims were amended to reflect that a motionless period of the probe rather than a motionless period of the heart. The claims are not seen to preclude an interpretation that the motionless period of the probe may be the same period in which a heart is temporarily motionless, similar to when valves close or when the heart ejects blood into the aorta.  The 35 USC 112(b) is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 3, 5, 13 and 15 – 22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim(s) 1 and 25 require “determine if the pressure sensor … stays motionless for a predetermined motionless period” and “start to acquire pressure data by using the pressure sensor based on determining that … the pressure sensor stayed motionless for the predetermined motionless period”.  
It is unclear what the predetermined motionless period encompasses, be it a period corresponding to a portion of the cardiac cycle in which the heart is motionless or if it is a period in which the guidewire is motionless due to an impediment or blockage caused by a constricted region.  For purposes of examination, the motionless period will be considered to correspond to a portion of the cardiac cycle in which the heart is motionless as is common in the art and known as “cardiac gating”.
If the predetermined motionless period is directed to a portion of the cardiac cycle in which the heart is motionless, such a recitation may be considered new matter or indefinite, 
Claim 1 also requires “the measurement position” on the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 requires “the measurement position” on lines 22 and 23 of the claim. There is insufficient antecedent basis for this limitation in the claim.
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.
	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 3, 5, 13, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huennekens et al. (US 2006/0241465, herein Huennekens) (cited in an IDS dated 05/29/2015) in view of Maurer et al. (US 2012/0008735) in view of Davies et al. (US 2013/0046190, herein Davies) (cited in the action dated 09/16/2020).
With regard to claim 1, Huennekens discloses an X-ray diagnostic apparatus comprising: an X-ray tube, X-ray generation portion of fluoroscopy c-arm 14, configured to irradiate an object, 10, with X-rays; an X-ray detector, X-ray detection portion of fluoroscopy c-arm 14, configured to detect X-rays applied by the X-ray tube and transmitted through the object, 10; an image processing circuit, 18, configured to generate an X-ray image based on X-rays 30, configured to set a target position using the X-ray image, a position necessary to calculate FFR, at which to measure pressure using a pressure sensor, diagnostic probe 22 is equipped with sensor, e.g. a pressure sensor, the pressure sensor being provided on a guide wire, sensors can be mounted on a guidewire: detect a position of the pressure sensor in the object, via 18; determine if the sensor reaches the target position, tracking the guidewire by monitoring a radiopaque marker such as a platinum spring coil to a position appropriate for FFR related measurement; and a memory, 40, to record pressure data acquired by using the pressure sensor, on diagnostic probe 22; and a display, 50, capable of displaying the X-ray image, via processor 30, and a first drawing, co-registered fluoroscopy image and pressure data, representing the measurement position (Figs. 1 & 10; [0005, 0011, 0018, 0037-38, 0040, 0043, 0049, 0056 – 0058, 0070 – 0072]).
	Huennekens fails to disclose the particulars of the c-arm and image generation unit and that the pressure data is acquired by a pressure sensor provided on a guide wire and, while directed to fractional flow reserve techniques in general (Fig. 10; [0070 – 0072]), is not explicit regarding setting the target position in advance, determining if the pressure sensor stays motionless for a predetermined motionless period at the target position set in advance using the X-ray image or starting to acquire pressure data by using the pressure sensor based on having determined that the pressure sensor reached the target position set in advance using the X-ray image and the pressure sensor stayed motionless for the predetermined motionless period at the target position set in advance using the X-ray image. 
	Maurer teaches the specifics of a c-arm, 310, including an X-ray source, 306, which may include an x-ray tube source, as the X-ray generator, an X-ray detector, 308, and an image 120 (Figs. 1 & 3; [0013 – 0015, 0047, 0060]).  Maurer also teaches acquiring target positions via X-ray in advance, pre-acquired image (Fig. 8A; [0053, 0073]).
	Davies teaches the pressure data is acquired by a pressure sensor provided on a guide wire [0052, 0054].  Davies also teaches determining if the pressure sensor stays motionless for a predetermined motionless period, a point corresponding to a point within the cardiac cycle, at the target position and starting to acquire pressure data by using the pressure sensor based on having determined that the pressure sensor reached the target position and the pressure sensor stayed motionless for the predetermined motionless period at the target position [0003, 0008].
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the pressure data being acquired by a pressure sensor provided on a guide wire.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Huennekens to include the pressure data being acquired by a pressure sensor provided on a guide wire and determining if the pressure sensor stays motionless for a predetermined motionless period at the target position set in advance using the X-ray image and starting to acquire pressure data by using the pressure sensor based on having determined that the pressure sensor reached the target position set in advance using the X-ray image and the pressure sensor stayed motionless for the predetermined motionless period at the target position set in advance using the X-ray image as taught by Maurer and Davies, since such an arrangement allows less restrictive access in minimally-invasive interventions and for detection and characterization of partial or total occlusion or aneurysm in blood vessels or in other tubular flowing fluid conduits within a body and also allows improved determination of in-treatment alignment variations or target tracking 
If it can be argued that the combination of references fails to perform the claim limitations in an automated fashion, it would have been obvious to one having ordinary skill in the art at the time the invention was made to automate the evaluation of the vessel and recording of pressure values, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, and such an automation would appear to be reasonably predictable.
Regarding claim 2, Huennekens in view of Maurer in view of Davies discloses wherein the processing circuitry, 30, is further configured to cause the first drawing, co-registered fluoroscopy image and pressure data, to be displayed or not displayed, based on electrocardiographic phase information (Huennekens: [0049]). The condition in which the first drawing is displayed is the portions of the EKG corresponding to the peak R-wave. The condition in which the first drawing is not displayed is all other portions of the EKG excluding the peak R-wave.
	With regard to claim 3, Huennekens in view of Maurer in view of Davies discloses wherein the processing circuitry, 30, is further configured to cause the display, 50, to update the X-ray image in real time, based on electrocardiographic phase information (Huennekens: Fig. 1; [0043, 0049]).
With regard to claim 5, Huennekens in view of Maurer in view of Davies discloses wherein the processing circuitry, 30, is further configured to cause the display, 50, to display a second drawing representing the detected position of the pressure sensor in a form including at 
	With regard to claim 13, Huennekens in view of Maurer in view of Davies discloses wherein the processing circuitry, 30, is further configured to determine whether the pressure sensor stays motionless at the set measurement position for the predetermined motionless period, by specifying a temporal position of the pressure sensor by using the X ray images acquired in the same electrocardiographic phase, peak R-wave (Huennekens: [0049, 0056]). Catheter position is known based on pullback rates and durations.
	Regarding claim 19, Huennekens in view of Maurer in view of Davies discloses wherein when recording of the pressure data on the memory, 40, is complete, the processing circuitry, 30, is further configured to cause the display, 50, to display a graph, 1000, indicating the recorded pressure, FFR measure (Huennekens: Figs. 1 & 10; [0070 – 0072]).
With regard to claim 25, Huennekens in view of Maurer in view of Davies discloses an X-ray diagnostic apparatus comprising: an X-ray tube, X-ray generation portion of fluoroscopy c-arm 14, configured to irradiate an object, 10, with X-rays; an X-ray detector, X-ray detection portion of fluoroscopy c-arm 14, configured to detect X-rays applied by the X-ray tube and transmitted through the object, 10; an image processing circuit, 18, configured to generate an X-ray image based on X-rays detected by the X-ray detector; processing circuitry, 30, configured to set a target position at which to measure pressure using a pressure sensor, diagnostic probe 22 is equipped with sensor, e.g. a pressure sensor, using the X-ray image, the pressure sensor being provided on a guide wire, sensors can be mounted on a guidewire: detect a position of the pressure sensor in the object, via 18; determine if the sensor reaches the target position, tracking the guidewire by monitoring a radiopaque marker such as a platinum spring coil to a position appropriate for FFR related measurement; and a memory, 40, to record pressure data acquired by using the pressure sensor, on diagnostic probe 22 (Figs. 1 & 10; [0005, 0011, 0018, 0037-38, 0040, 0043, 0049, 0056 – 0058, 0070 – 0072]).
	Huennekens fails to disclose the particulars of the c-arm and image generation unit and that the pressure data is acquired by a pressure sensor provided on a guide wire and, while directed to fractional flow reserve techniques in general (Fig. 10; [0070 – 0072]), is not explicit regarding setting the target position in advance, determining if the pressure sensor stays motionless for a predetermined motionless period at the target position set in advance using the X-ray image or starting to acquire pressure data by using the pressure sensor based on having determined that the pressure sensor reached the target position set in advance using the X-ray image and the pressure sensor stayed motionless for the predetermined motionless period at the target position set in advance using the X-ray image.
	Maurer teaches the specifics of a c-arm, 310, including an X-ray source, 306, which may include an x-ray tube source, as the X-ray generator, an X-ray detector, 308, and an image processing apparatus, 120 (Figs. 1 & 3; [0013 – 0015, 0047, 0060]).  Maurer also teaches acquiring target positions via X-ray in advance, pre-acquired image (Fig. 8A; [0053, 0073]).
Davies teaches the pressure data is acquired by a pressure sensor provided on a guide wire [0052, 0054].  Davies also teaches determining if the pressure sensor stays motionless for a predetermined motionless period, a point corresponding to a point within the cardiac cycle, at the target position and starting to acquire pressure data by using the pressure sensor based on having determined that 
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the pressure data being acquired by a pressure sensor provided on a guide wire.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Huennekens to include the pressure data being acquired by a pressure sensor provided on a guide wire and determining if the pressure sensor stays motionless for a predetermined motionless period at the target position set in advance using the X-ray image and starting to acquire pressure data by using the pressure sensor based on having determined that the pressure sensor reached the target position set in advance using the X-ray image and the pressure sensor stayed motionless for the predetermined motionless period at the target position set in advance using the X-ray image as taught by Maurer and Davies, since such an arrangement allows less restrictive access in minimally-invasive interventions and for detection and characterization of partial or total occlusion or aneurysm in blood vessels or in other tubular flowing fluid conduits within a body and also allows improved determination of in-treatment alignment variations or target tracking by virtue of one or more of higher x-ray/tomosynthesis imaging quality, reduced x-ray radiation dose, and higher x-ray/tomosynthesis imaging data acquisition rates.
If it can be argued that the combination of references fails to perform the claim limitations in an automated fashion, it would have been obvious to one having ordinary skill in the art at the time the invention was made to automate the evaluation of the vessel and the recording of pressure values, since it has been held that broadly providing a mechanical or 
Regarding claim 26, Huennekens in view of Maurer in view of Davies discloses wherein the processing circuitry, 30, is further configured to set a target position based on a constricted region of a blood vessel expressed by the X-ray image, purpose of image generation is to identify blockages; image generation is achieved through fluoroscopy (Huennekens: Fig. 1; [0004]).
With regard to claim 27, Huennekens in view of Maurer in view of Davies discloses wherein the processing circuitry is further configured to set the target position before and after the constricted region (Huennekens: Fig. 10; [0070 – 0072]).
FFR, as disclosed by Huennekens, requires measuring before and after an occlusion/blockage/obstruction to achieve meaningful data.  Therefore, it is the position of the Office that the target position would encompass positons before and after the constricted region.  Alternatively, it would have been obvious to place the target positions before and after the constricted region to acquire data necessary to determine blood flow through a constricted region.
Regarding claim 28, Huennekens in view of Maurer in view of Davies discloses wherein the processing circuitry is further configured to display a measurement position, 1020, on the display, 1001, based on the constricted region expressed by the X-ray image (Huennekens: Fig. 10; [0070 – 0072]).  In a separate embodiment, Huennekens discloses setting the measurement position specified by a user as the target position, reference mark 760 is used to highlight a particular point of interest
One of ordinary skill would have found it obvious before the effective filing date of the claimed invention to combine any of the features as identified above into one device/embodiment, since doing so would provide a better overall view of vascular systems.

Claim(s) 15 – 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huennekens et al. (US 2006/0241465, herein Huennekens) (cited in an IDS dated 05/29/2015) in view of Maurer et al. (US 2012/0008735) in view of Davies et al. (US 2013/0046190, herein Davies) (cited in the action dated 09/16/2020) in view of Edwards et al. (US 2013/0116737, herein Edwards) (cited in the action dated 06/01/2018).
With regard to claim(s) 15 – 18, 21 and 22, Huennekens in view of Maurer in view of Davies fail to disclose wherein the processing circuitry is further configured to present a user with a first message indicating a start time of recording of the pressure data in the memory when recording of the pressure data starts, and present the user with a second message indicating that recording processing is being performed when the recording processing is being performed, wherein the first message includes at least one of a message informing a start of recording in a short time and a message prompting to fix a position of the guide wire, wherein the second message includes at least one of a message indicating that recording is being performed and a message requesting to keep the guide wire motionless, wherein the processing circuitry is further configured to present a user with at least one of a message indicating completion of recording upon completion of recording of the pressure change on the memory and a message permitting the user to move the guide wire, wherein when recording of the pressure data associated with the measurement position is complete, the processing 
Edwards teaches the importance of providing feedback to a user via messages, warnings and/or information [0014, 0026, 0050, 0054].
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of providing feedback to a user via messages, warnings and/or information.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Huennekens in view of Maurer in view of Davies to include providing feedback to a user via messages, warnings and/or information as taught by Edwards, since feedback can promote increased efficacy, reduced compliance issues and reduced side effects.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huennekens et al. (US 2006/0241465, herein Huennekens) (cited in an IDS dated 05/29/2015) in view of Maurer et al. (US 2012/0008735) in view of Davies et al. (US 2013/0046190, herein Davies) (cited in the action dated 09/16/2020) in view of Nakata (US 2006/0100515) (cited in the action dated 06/01/2018).
Regarding claim 20, Huennekens in view of Maurer in view of Davies disclose wherein when recording of the pressure data on the memory is complete, the processing circuitry is further configured to calculate a fractional flow reserve value based on the recorded pressure data (Huennekens: Figs. 1 & 10; [0070 – 0072]), but fail to explicitly disclose that when the 
  	Nakata teaches that when the value is not more than a predetermined threshold, the processing circuitry, 8, is further configured to record again the pressure data at a same measurement position in the memory, 82 (Figs. 1 & 2; [0051]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the processing circuitry being further configured to record again the pressure data at a same measurement position in the memory.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Huennekens in view of Maurer in view of Davies to include the processing circuitry being further configured to record again the pressure data at a same measurement position in the memory as taught by Nakata, since this aids in satisfactory detection of blood flow having high flow velocity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 8,804,901 is cited as the later publication of US 2012/0008735.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793